DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amano et al. (US 2013/0133806) (of record), Hamzeh et al. (US 2010/0065184), and Brown et al. (US 6,740,280) (of record).

Regarding claims 1-2, Amano discloses a bead portion of a tire comprising: a bead core (Fig. 2: 10) ([0030]); a first bead filler (Fig. 2: 20) arranged at a radially outer side of the bead core (Fig. 2: 10) ([0031]); a first carcass (Fig. 2: 30) extending around the bead core (Fig. 2: 10) and the first bead filler (Fig. 2: 20) ([0032]), the first carcass (Fig. 2: 30) extending radially inward adjacent an axially inner side of the bead core (Fig. 2: 10), extending axially outward adjacent a radially inner side of the bead core (Fig. 2: 10), and extending radially outward adjacent an axially outer side of the bead core (Fig. 2: 10); a second carcass (Fig. 2: 32) extending radially inward and adjacent the first carcass (Fig. 2: 30) ([0033]); a second bead filler (Fig. 2: 40) disposed axially adjacent the second carcass (Fig. 2: 32) ([0034]); a first chafer (Fig. 2: 50) 

    PNG
    media_image1.png
    659
    429
    media_image1.png
    Greyscale

Amano further discloses a toe guard (Fig. 2: 80) extending between the first carcass (Fig. 2: 30) and the second carcass (Fig 2: 32) ([0038]). Moreover, it is consistent with the fundamentals of tire construction to provide tire components, such as toe guards, flippers, bead fillers, carcasses, etc. circumferentially around the tire (i.e. circumferentially deployed) given the toroidal construction of a tire. However, Amano does not expressly recite the material of the toe guard. 
Furthermore, a toe guard is generally known to be defined in the tire art as a “circumferentially deployed elastomeric rim-contacting portion” ([0055]), as defined by Hamzeh. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Amano 
However, Amano does not expressly recite that the flipper extends radially outward to a position axially adjacent a radially outermost end of the first bead filler, nor that the flipper extends radially outward beyond the radially outermost end of the first bead filler.
Brown teaches providing a tire with a flipper (Fig. 5: 540) that extends radially outward to a position axially adjacent a radially outermost end of the first bead filler and that extends radially outward beyond the radially outermost end of the first bead filler. Brown teaches various examples, and in particular teaches one preferable example wherein the flipper (Fig. 5: 540) can extend up (either totally or partially) one side or both sides of the apex (Fig. 5: 538), and even beyond the apex (Col. 11 lines 66-67; Col. 12 lines 1-7). In other words, Brown teaches that the two configurations may be interchangeable for the same purpose. Case law holds that it is prima facie obvious to substitute equivalents known for the same purpose. See MPEP 2144.06. Brown further teaches that preheating the thermoplastic layer (Fig. 5: 540) to the deflection temperature before the remainder of the tire reaches the curing temperature increases the ability for the carcass ply to adjust itself in the bead area as the remainder of the rubber begins to cure and then "lock up" (Col. 12 lines 17-22). That is, the thermoplastic layer (Fig. 5: 540) allows the ply (Fig. 5: 518) to slip around or move with respect to the bead when the bead section is hot so that the cords are more likely to maintain a uniform tension so that the finished tire will more likely have dimensional and dynamic uniformity (Col. 12 lines 22-27). Moreover, if the carcass ply is of the special thermoplastic material, the cords remain unrestricted and free to adjust themselves even after the surrounding rubber locks up (Col. 12 lines 27-30). Then, the cords are more likely to maintain a uniform tension so that the finished tire will more likely have dimensional and dynamic uniformity than a prior art tire and less likely to require a uniformity correction (Col. 12 lines 30-34). While Amano teaches that the flipper can extend partially up the apex, one of ordinary skill in the art before the effective filing date of 

Regarding claim 3, Amano further discloses that the second bead filler (Fig. 2: 40) extends axially between the second carcass (Fig. 2: 32) and the first chafer (Fig. 2: 50).

Claims 6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amano et al. (US 2013/0133806) (of record), Hamzeh et al. (US 2010/0065184), Brown et al. (US 6,740,280) (of record), and Funk-Friedek et al. (DE 102015211889, see machine translation) (of record). 

Regarding claims 6 and 8, Amano discloses a bead portion of a tire, and therefore a method for stiffening the bead portion of the tire, comprising: arranging a first bead filler (Fig. 2: 20) at a radially outer side of a bead core (Fig. 2: 10) ([0031]); extending a first carcass (Fig. 2: 30) around the bead core (Fig. 2: 10) and the first bead filler (Fig. 2: 20) ([0032]); extending the first carcass (Fig. 2: 30) radially inward adjacent an axially inner side of the bead core (Fig. 2: 10); extending the first carcass (Fig. 2: 30) axially outward adjacent a radially inner side of the bead core (Fig. 2: 10); extending the first carcass (Fig. 2: 30) radially outward adjacent an axially outer side of the bead core (Fig. 2: 10); extending a second carcass (Fig. 2: 32) radially inward and adjacent the first carcass (Fig. 2: 30) ([0033]); arranging a second bead filler (Fig. 2: 40) axially adjacent the second carcass (Fig. 2: 32) ([0034]); arranging a first chafer (Fig. 2: 50) at 

    PNG
    media_image1.png
    659
    429
    media_image1.png
    Greyscale

Amano further discloses a toe guard (Fig. 2: 80) extending between the first carcass (Fig. 2: 30) and the second carcass (Fig 2: 32) ([0038]). Moreover, it is consistent with the fundamentals of tire construction to provide tire components, such as toe guards, flippers, bead fillers, carcasses, etc. circumferentially around the tire (i.e. circumferentially deployed) given the toroidal construction of a tire. However, Amano does not expressly recite the material of the toe guard. 
Furthermore, a toe guard is generally known to be defined in the tire art as a “circumferentially deployed elastomeric rim-contacting portion” ([0055]), as defined by Hamzeh. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Amano 
However, Amano does not expressly recite extending the flipper radially outward to a position axially adjacent a radially outermost end of the first bead filler, nor extending the flipper radially outward beyond the radially outermost end of the first bead filler.
Brown teaches providing a tire with a flipper (Fig. 5: 540) that extends radially outward to a position axially adjacent a radially outermost end of the first bead filler and that extends radially outward beyond the radially outermost end of the first bead filler. Brown teaches various examples, and in particular teaches one preferable example wherein the flipper (Fig. 5: 540) can extend up (either totally or partially) one side or both sides of the apex (Fig. 5: 538), and even beyond the apex (Col. 11 lines 66-67; Col. 12 lines 1-7). In other words, Brown teaches that the two configurations may be interchangeable for the same purpose. Case law holds that it is prima facie obvious to substitute equivalents known for the same purpose. See MPEP 2144.06. While Amano teaches that the flipper can extend partially up the apex, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Amano in order to provide that the flipper extends radially outward to a position axially adjacent a radially outermost end of the first bead filler and extends radially outward beyond the radially outermost end of the first bead filler as is generally known in the tire flipper art to be preferable, as well as interchangeable with a configuration such as Amano, as taught by Brown. 
Amano also does not expressly recite terminating a radially innermost end of the second carcass axially between the first carcass and the toe guard.
Funk-Friedek teaches providing a tire bead portion with a flap (i.e. toe guard) (Figs. 4-5: 11) that covers the entire radially outer end of the bead portion, which includes surrounding the bead (Figs. 4-5: 8) with the bead core (Figs. 4-5: 9) and the carcass and its turn-up (Figs. 4-5: 3, 4) ([0028], [0033]-[0034]). The toe guard may either be guided between the carcass and the bead (Figs. 1-3), similar to Amano, or it 

Regarding claim 9, Amano further discloses extending the second bead filler (Fig. 2: 40) axially between the second carcass (Fig. 2: 32) and the first chafer (Fig. 2: 50).

Regarding claim 10, Amano further discloses extending the toe guard (Fig. 2: 80) between the first chafer (Fig. 2: 50) and the second chafer (See annotated Fig. 2 above in claim 6). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 6, and 8-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 08/09/2021 have been fully considered but they are not persuasive. 
On page 7 of the Remarks, Applicant provides explanation as to the 35 U.S.C. 112(b) rejections. The examiner finds these arguments to provide clarity and to be persuasive and withdraws the previous rejections under 35 U.S.C. 112(b). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 7:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN WHATLEY can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749